Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s amendment filed on 29 March 2019. Claim 1 was amended. Claims 1-20 remain pending. 

Response to Arguments
Applicant’s arguments, see pages 7-16, filed 29 March 2022, with respect to the rejection of claims 1-20 in view of Lacoss-Arnold et al. have been fully considered, but they are not persuasive.
In light of the previous 101 rejection, the Applicant has amended the processor by incorporating “hardware processor”. However, this is not enough to make the processor active within the body of the claim, therefore, a claim objection will be applied for claim 1. The Examiner has provided suggestions to overcome the objection. 
In light of the previous 102 rejection, the Applicant contends that the cited prior art, Lacoss-Arnold et al. fail to disclose, suggest, or teach “any read-only feature in a ledger, or, indeed, receiving a scoring code, test data, and data definitions from the source computing device, transmitting predicted labels encrypted with the public key to the source computing device, the predicted labels based on the test data and the data definitions, receiving labeled test data from the source computing device, transmitting decrypted predicted labels to the source computing device, receiving a list of evaluation results from a set of remote computing devices, the list of evaluation results comprising results before receiving the labeled test data, transmitting scoring results based on the list of evaluation results to the set of remote computing devices, the evaluation results corresponding to the scoring results to be verified with the public key, nor executing an instruction based on a techniques corresponding to a highest score from the scoring results”.
The Examiner respectfully disagrees and asserts that Lacoss-Arnold et al. discloses in Figures 4 and 5, and paragraphs 43-68,  a method for posting of anonymous directed transaction includes: storing a plurality of entity profiles, each including an entity identifier and a secret value; receiving a transaction request from a first entity, the request including transaction data and a specific entity identifier associated with a second entity; identifying a specific entity profile that includes the specific entity identifier; generating a first hash value via application of one or more hashing algorithms to the transaction data; generating a second hash value via application of one of more hashing algorithms to a combination of the first hash value and the secret value included in the identified specific entity profile; and posting the first hash value and second hash value to a publicly accessible data source. A blockchain may also or alternatively include nearly any type of data as a form of transaction that is or needs to be placed in a distributed database that maintains a continuously growing list of data records hardened against tampering and revision, even by its operators, and may be confirmed and validated by the blockchain network through proof of work and/or any other suitable verification techniques associated therewith. In some cases, data regarding a given transaction may further include additional data that is not directly part of the transaction appended to transaction data. In some instances, the inclusion of such data in a blockchain may constitute a transaction. In such instances, a blockchain may not be directly associated with a specific digital, virtual, fiat, or other type of currency. Therefore, the ledger is in read only format which prevents tampering of the data for a public ledger for all transactions of a blockchain-based currency. 
Lacoss-Arnold et al. discloses in para. 21-22, the secret value may be a unique value that is associated with an entity whose value is known only to the processing server and the associated entity. For instance, the sending entity 104 may have a secret value associated therewith that is known to the processing server 102 and sending entity 104, but not to the receiving entity 106. Likewise, the receiving entity 106 may have its own secret value associated therewith, known to the receiving entity 106 and the processing server 102, but not to the sending entity 104. The processing server 102 may use the secret value associated with the receiving entity 106 (e.g., identified via the entity identifier, as discussed below) to generate the second hash value for the desired transaction. In some cases, the processing server 102 may use the public certificate of the receiving entity 106 as the secret value, where the receiving entity 106 may possess the corresponding private key, to encrypt the first hash value. The processing server 102 may then post the first and second hash values (e.g., or first hash value and encrypted hash value as the second hash value) to a publicly accessible data source. The receiving entity 106 may hash the first value of a posted transaction using their associated secret value (e.g., the corresponding private key if a public key was used as the secret value) to generate a specialized hash value. If the specialized hash value is equivalent to the second hash value, then the transaction is directed to them. If the specialized hash value is not equivalent to the second hash value, then they are not involved in the transaction. In some cases, the receiving entity 106 may use their private key to attempt to decrypt the second hash value, if the processing server 102 generated the second hash value via encryption using the corresponding public key.
Lacoss-Arnold et al. discloses in para. 33, the processing server 102 may include an entity database 206. The entity database 206 may be configured to store a plurality of entity profiles 208 using a suitable data storage format and schema. The entity database 206 may be a relational database that utilizes structured query language for the storage, identification, modifying, updating, accessing, etc. of structured data sets stored therein. Each entity profile 208 may be a structured data set configured to store data related to a sending entity 104 or receiving entity 106. The entity profile 208 may include at least an entity identifier associated with the related entity as well as a secret value associated with the related entity. 
Lacoss-Arnold et al. discloses in para. 62, when the transaction processing server 512 receives the transaction, a fraud score for the transaction may be calculated based on the data included therein and one or more fraud scoring algorithms and/or engines. In some instances, the transaction processing server 512 may first identify the issuing financial institution 502 associated with the transaction, and then identify any services indicated by the issuing financial institution 502 to be performed. The issuing financial institution 502 may be identified, for example, by data included in a specific data element included in the authorization request, such as an issuer identification number. In another example, the issuing financial institution 502 may be identified by the primary account number stored in the authorization request, such as by using a portion of the primary account number (e.g., a bank identification number) for identification.
4.	In light of the previous 103 rejection, the Applicant contends that the cited prior art, Lacoss-Arnold et al. in view of Lee et al. fail to disclose, suggest, or teach “transmit the scoring code, the training data, the public key, and the data definitions to the ledger; transmit simulated data based on a random seed and encrypted ground truth labels to the ledger; and transmit decrypted ground truth labels to the ledger”.
The Examiner respectfully disagrees and asserts that Lee et al. discloses in figures 40, 48, 63, and 69, interactive interfaces for machine learning model evaluations wherein ground truth labels sent to the ledger wherein scores are generated during the scoring phase. The simulated data is based on the decrypted data and a random seed value.  A feature that was pruned earlier may be re-inserted into the feature set. A key-value structure such as a hash map or hash table may be used to store the parameter values (e.g., with feature identifiers as the keys) in some implementations. In some embodiments, one or more previously-generated parameter values may also be updated at this stage, e.g., using a stochastic gradient descent technique.
Lee et al. discloses in para. 339-340, a predicted label can indicate the responses to tasks or questions to be scored wherein pruning techniques and machine learning model evaluations are used. 
9. 	Therefore, the rejection of claims 1-20 will be maintained in view of the reasons above and below.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 is objected to because of the following informalities:  Claim 1 recites an inactive hardware processor. The hardware processor should include a memory to make the claim active. (i.e. “a memory for storing executable instructions and a processor configured to execute the instructions…. ”. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lacoss-Arnold et al. (Pub No. 2018/0181953).
Referring to the rejection of claim 1, Lacoss-Arnold et al. discloses a system for implementing a protocol for data transmission comprising: 
a hardware processor to: transmit a public key or an encrypted name to a ledger residing on a source computing device, the ledger enabling a read-only feature to prevent modifying previously submitted information to the ledger; (See Lacoss-Arnold et al., Fig. 4 and para. 47-48)
receive a scoring code, test data, and data definitions from the source computing device; (See Lacoss-Arnold et al., Fig. 4 and para. 48)
transmit predicted labels encrypted with the public key to the source computing device, the predicted labels based on the test data and the data definitions; (See Lacoss-Arnold et al., Fig. 4 and para. 49)
receive labeled test data from the source computing device; (See Lacoss-Arnold et al., Fig. 4 and para. 49-50)
transmit decrypted predicted labels to the source computing device; (See Lacoss-Arnold et al., Fig. 1 and para. 22)
receive a list of evaluation results from a set of remote computing devices, the list of evaluation results comprising results before receiving the labeled test data; (See Lacoss-Arnold et al., Fig. 4 and para. 50)
transmit scoring results based on the list of evaluation results to the set of remote computing devices, the evaluation results corresponding to the scoring results to be verified with the public key; (See Lacoss-Arnold et al., Fig. 4, para. 51 and Fig. 5, para. 62 and 64)
and execute an instruction based on a techniques corresponding to a highest score from the scoring results. (See Lacoss-Arnold et al., Fig. 4 and para. 51-52)

Referring to the rejection of claim 11, Lacoss-Arnold et al. discloses a method for implementing a protocol for data transmission comprising: 
transmitting a public key or an encrypted name to a ledger residing on a source computing device, the ledger enabling a read-only feature to prevent modifying previously submitted information to the ledger; (See Lacoss-Arnold et al., Fig. 4 and para. 47-48)
receiving a scoring code, test data, and data definitions from the source computing device; (See Lacoss-Arnold et al., Fig. 4 and para. 48)
transmitting predicted labels encrypted with the public key to the source computing device, the predicted labels based on the test data and the data definitions; (See Lacoss-Arnold et al., Fig. 4 and para. 49)
receiving labeled test data from the source computing device; (See Lacoss-Arnold et al., Fig. 4 and para. 49-50)
transmitting decrypted predicted labels to the source computing device; (See Lacoss-Arnold et al., Fig. 1 and para. 22)
 receiving a list of evaluation results from a set of remote computing devices, the list of evaluation results comprising results before receiving the labeled test data; (See Lacoss-Arnold et al., Fig. 4 and para. 50)
transmitting scoring results based on the list of evaluation results to the set of remote computing devices, the evaluation results corresponding to the scoring results to be verified with the public key; (See Lacoss-Arnold et al., Fig. 4, para. 51 and Fig. 5, para. 62 and 64)
and executing an instruction based on a techniques corresponding to a highest score from the scoring results. (See Lacoss-Arnold et al., Fig. 4 and para. 51-52)
Referring to the rejection of claim 19, Lacoss-Arnold et al. discloses a computer program product for implementing a protocol for data transmission comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, and wherein the program instructions are executable by a processor to cause the processor to: 
transmit a public key or an encrypted name to a ledger residing on a source computing device, the ledger enabling a read-only feature to prevent modifying previously submitted information to the ledger; (See Lacoss-Arnold et al., Fig. 4 and para. 47-48)
receive a scoring code, test data, and data definitions from the source computing device; (See Lacoss-Arnold et al., Fig. 4 and para. 48)
transmit predicted labels encrypted with the public key to the source computing device, the predicted labels based on the test data and the data definitions; (See Lacoss-Arnold et al., Fig. 4 and para. 49)
receive labeled test data from the source computing device; (See Lacoss-Arnold et al., Fig. 4 and para. 49-50)
transmit decrypted predicted labels to the source computing device; (See Lacoss-Arnold et al., Fig. 1 and para. 22)
receive a list of evaluation results from a set of remote computing devices, the list of evaluation results comprising results before receiving the labeled test data; (See Lacoss-Arnold et al., Fig. 4 and para. 50)
transmit scoring results based on the list of evaluation results to the set of remote computing devices, the evaluation results corresponding to the scoring results to be verified with the public key; (See Lacoss-Arnold et al., Fig. 4, para. 51 and Fig. 5, para. 62 and 64)
and execute an instruction based on a techniques corresponding to a highest score from the scoring results. (See Lacoss-Arnold et al., Fig. 4 and para. 51-52)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lacoss-Arnold et al. (Pub No. 2018/0181953) in view of Lee et al. (Pub No. 2015/0379429).
Lacoss-Arnold et al. discloses the invention as described above, however, Lacoss-Arnold et al. fail to explicitly disclose ground truth labels. 
Lee et al. discloses a method and system for interactive interfaces for machine learning model evaluations.
Referring to the rejection of claims 2 and 12, (Lacoss-Arnold et al. modified by Ferreira Moreno et al.) discloses wherein the source computing device is to: transmit the scoring code, the training data, the public key, and the data definitions to the ledger; transmit simulated data based on a random seed and encrypted ground truth labels to the ledger; and transmit decrypted ground truth labels to the ledger. (See Lee et al., para. 246)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Lacoss-Arnold et al.’s method and system for anonymous directed blockchain transaction modified with Lee et al.’s method and system for interactive interfaces for machine learning model evaluations.
Motivation for such an implementation would enable machine learning technique for improving sensitive data with ground truth output. (See Lee et al., para. 79 and 317)

Referring to the rejection of claims 3, 13, and 20, (Lacoss-Arnold et al. modified by Lee et al.) discloses wherein the technique is a machine learning technique. (See Lee et al., para. 86)
The rationale for combining Lacoss-Arnold et al. modified by Lee et al. is the same as claim 2.

Referring to the rejection of claims 4 and 14, (Lacoss-Arnold et al. modified by Lee et al.) discloses wherein the highest score corresponds to a unanimous score designated by the set of remote computing devices. (See Lee et al., para. 316)
The rationale for combining Lacoss-Arnold et al. modified by Lee et al. is the same as claim 2.

Referring to the rejection of claims 5 and 15, (Lacoss-Arnold et al. modified by Lee et al.) discloses wherein the highest score corresponds to the highest score designated by a majority of the set of remote computing devices. (See Lee et al., para. 316)
The rationale for combining Lacoss-Arnold et al. modified by Lee et al. is the same as claim 2.
Referring to the rejection of claims 6 and 16, (Lacoss-Arnold et al. modified by Lee et al.) discloses wherein the set of remote computing devices are to remain anonymous. (See Lacoss-Arnold et al., para. 17-18 and 28)

Referring to the rejection of claims 7 and 17, (Lacoss-Arnold et al. modified by Lee et al.) discloses wherein a subset of the remote computing devices submit the scores for evaluation. (See Lee et al., para. 314-316)
The rationale for combining Lacoss-Arnold et al. modified by Lee et al. is the same as claim 2.
Referring to the rejection of claim 8, (Lacoss-Arnold et al. modified by Lee et al.) discloses wherein the instruction is transmitted to the subset of remote computing devices that provided the scores for evaluation, the subset of remote computing devices to execute the instruction. (See Lee et al., para. 334)
The rationale for combining Lacoss-Arnold et al. modified by Lee et al. is the same as claim 2.

Referring to the rejection of claim 9, (Lacoss-Arnold et al. modified by Lee et al.) discloses wherein the processor is to receive a set of ground truth comparison values from the source computing device, the set of ground truth comparison values corresponding to the simulated data. (See Lee et al., para. 317)
The rationale for combining Lacoss-Arnold et al. modified by Lee et al. is the same as claim 2.

Referring to the rejection of claim 10, (Lacoss-Arnold et al. modified by Lee et al.) discloses wherein the processor is to transmit a proposal for a revised scoring code to the source computing device. (See Lee et al., para. 225-227)
The rationale for combining Lacoss-Arnold et al. modified by Lee et al. is the same as claim 2.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        June 30, 2022

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436